The petitioner has failed to show a compliance with the statute, since the mere filing of an account, with notice of an intention to claim a lien, is not a commencement of legal process to enforce the lien within the meaning of the statute,1 as construed in Tingley v. White, 17 R.I. 533, and Goff v. Hosmer,
20 R.I. Part 1, 93, which requires a statement that the lodging of the account or demand is for the purpose of commencing legal process to enforce the lien. As suggested by counsel for the respondent, the commencement of legal process ought not to be left to implication.
The petition must therefore be dismissed.
1 Gen. Laws R.I. cap. 206, § 7.